 1
 2
 3
 4                                                                       O
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    BRAULIO CASTELLON,                         Case No. 2:19-cv-01452 VBF (KES)
12                 Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14    THE DIRECTOR OF THE CDCR,                  STATES MAGISTRATE JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
19   records on file herein, along with the Report and Recommendation of United States
20   Magistrate Judge. No objections to the Report and Recommendation were filed,
21   and the deadline for filing such objections has passed. The Court accepts the
22   report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that this action is dismissed without
24   prejudice for failure to prosecute.
25
26   DATED: April 22, 2021                       /s/ Valerie Baker Fairbank .
27                                          Hon. VALERIE BAKER FAIRBANK
                                            UNITED STATES DISTRICT JUDGE
28
